In re Alamo Rent-A-Car, Inc.; — Defendants); applying for supervisory and/or remedial writ; Parish of Calcasieu, 14th Judi*869cial District Court, Div. “F”, No. 96-605; to the Court of Appeal, Third Circuit, No. CW96-1184.
Denied. ’
LEMMON, J., concurs. The denial of supervisory writs by the court of appeal of the trial court’s overruling of the exception of prescription did not make law, nor does this court’s denial today. Relator may reraise this issue on appeal after trial on the merits in the event of an adverse judgment.
KNOLL, J., not on panel.